DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Response to Amendment
The amendment filed on 11/1/2021 has been entered. Claims 1, 18 are currently amended.  Claim 19 has been cancelled.  Claim 21 is new.  Claims 1-18 and 20-21 are pending with claims 8-17 withdrawn from consideration.  Claims 1-7, 18 and 20-21 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7, filed on 11/1/2021, with respect to 112(d) rejection has been fully considered and is persuasive.  The 112(d) rejection is withdrawn.

Applicant's argument, beginning at page 7, filed on 11/1/2021, with respect to 102 and 103 rejections has been fully considered and is persuasive.  Specifically, the prior art Wang teaches nanoparticle precipitates instead of nanoparticle colloid dispersion as in the instant claims.  The previous 102 and 103 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudhardt et al (US 20140299821 A1).
Regarding claim 1, Rudhardt teaches a method for making metal nanoparticle dispersion [abstract, 0013], from metal salt selected from ruthenium, rhodium, palladium, osmium, iridium, and platinum (step a) [0046-0047].  The metal salt reads on the claimed inorganic precursor.  Ethanol and propanol are among the alcohols used as reducing agent [0058] to form the metal nanoparticle from the metal salt [0031].  The reducing agent can be used as liquid dispersion medium [0032], meeting the claimed solvent system.
The composition comprises hydroxide ions including LiOH, NaOH and KOH [0018, 0056], meeting the claimed base.
Rudhardt does not disclose any necessary polymers, ligands, capping agents and surfactants, to obtain a reaction mixture.
Rudhardt does not disclose any partial reduction.  Therefore, one of ordinary skill would expect the metal salt is fully reduced to metal nanoparticles. Since the metal salt, reducing agent, base, and dispersing assistant “are combined in solution and reacted with one another to form stabilized metal nanoparticles” [0019], the reduction is envisioned as a one-step process.
Rudhardt suggests the use of amino acids, dicarboxylic acids, and mercaptocarboyxlic acids having 2-8 carbon atoms as dispersing assistant [0049].  The group of compounds encompassed by this description is sufficiently small that one of ordinary skill in the art would at once envisage the use of each species in the group, including glycine (an amino acid having 2 carbon atoms), oxalic acid (a dicarboxylic acid having 2 carbon atoms), and thioglycolic acid (a mercaptocarboxylic acid having 2 carbon atoms).  Each of these compounds have a molecular weight of less than 100 g/mol.  It would have been obvious to one of ordinary skill in the art at the time of filing to select any of these compounds as Rudhardt’s dispersing assistant based on the disclosed suitability of amino acids, dicarboxylic acids, and mercaptocarboyxlic acids having 2 carbon atoms and the limited number of species included in this group.  By using the dispersing assistant having molar weight below 100 g/mol, the metal nanoparticles are necessarily free of organic adsorbates having a molar weight above 100 g/mol.

Regarding claim 2, Rudhardt teaches that the mixture comprises a further metal salt or metal salt solution in addition to the metal salt, more particularly to use a copper salt, or gold salt, and/or solutions thereof [0047].  This further metal salt reads on the claimed second inorganic precursor.

Regarding claim 3, Rudhardt teaches the composition comprises hydroxide ions including LiOH, NaOH and KOH [0018, 0056], meeting the claimed base.

Regarding claim 4, Rudhardt teaches that the reducing agent and water can be used as water-miscible solvents [0032]; and the reducing agent include alcohols such as ethanol and propanol [0058].  Therefore, a mixture of at least one mono-alcohol and water is envisioned.

Regarding claim 5, Rudhardt teaches that the liquid dispersion medium comprises a mixture comprising at least 50 wt % of water [0079].  Thus, the mono-alcohol is 0-50% in the dispersion medium.  The ratio of the mono-alcohol to the water is 50:50 to 0:100, overlapping the claimed 100:0 to 5:95.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 7, Rudhardt teaches that metal nanoparticles are flocculated (step b) and separated by a mechanical separation method, such as centrifuging (step c) to separate the floc from at least part of the rest of the reaction mixture [0037-0038, 0064].  The examiner submits that solid metal nanoparticles are expected when the floc are separated from the rest of the reaction mixture.

Regarding claim 18, Rudhardt teaches a method for preparing a metal nanoparticle colloid dispersion by mixing the metal salt (precursor) of ruthenium, rhodium, palladium, osmium, iridium, or platinum, a solvent system comprising mixture of water and ethanol or propanol, and a base, fully reducing the metal salt, in a one-step process, in the absent of polymers, ligands, capping agent, and surfactants, and forming the metal nanoparticle colloid dispersion free of organic adsorbates having a molar weight above 100 g/mol, as stated in claim 1 rejection above.

Regarding claim 20, Rudhardt teaches that during mixing, the temperature is 0-100 °C [0033].  Therefore, heating is envisioned when temperature is approaching 100 °C.

Regarding claim 21, Rudhardt teaches that the metal nanoparticle floc is redispersed in in at least one liquid dispersion medium (solvent), optionally by addition of a base (step e) [0018].  A pH near 12.5 is envisioned when a base is added.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudhardt et al (US 20140299821 A1) as applied to claim 1 above, and further in view of Binder et al (US 20150236354 A1).
Regarding claim 6, Rudhardt teaches the method in claim 1 as stated above.
Rudhardt does not teach that a support is provide and the reducing step is conducted in the presence of the support.
In the same field of endeavor, Binder teaches a method for making colloidal dispersions comprising nano-sized precious metal particles (e.g. platinum or platinum alloy particles) by reducing the metal precursors with alcohol [abstract].  Binder teaches that such colloidal dispersions are mostly employed for the production of catalyst material; and “platinum particles are in this case typically deposited onto powdered support materials or porous supports” [0004].  The precious metal salt is reduced with a suitable reducing agent in the presence of the support [0024].  It would have been obvious to one of ordinary skill in the art at the time of filing to use incorporate a support and reduce the metal salt in the presence of the support in Rudhardt’s method, as it is expressly disclosed by Binder as being suitable for catalyst application. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762